NON-FINAL REJECTION AFTER FILING RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Newly RCE amended Independent claim 1 contains impermissible new matter in regards to the added claim limitation of: “wherein the borate alkanolamine is a 2:1 wt.% adduct of an alkanolamine and boric acid.” [Emphasis added]. Applicant’s original filed specification clearly teaches that said weight concentration ratio of: “2:1 wt.%” was set forth only in regards to the most preferred embodiment when the alkanolamine is a 2-aminoethanol (i.e. monoethanolamine), see paragraphs [0032]-[0035]. 
Claims 3-9 are also rejected here because they are either directly or indirectly dependent on independent claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Specifically, dependent claim 4 fails to further limit independent claim 1 limitation of: “wherein the borate alkanolamine is a 2:1 wt.% adduct of an alkanolamine and boric acid.”, because it claims that the borate alkanolamine is a 2:1 wt.% adduct of boric acid and aminoethanol. In other words the borate aminoethanol adduct of dependent claim 4 is an adduct formed from almost exactly 2 mols of boric acid (MW 61.83g) with 1 mol of aminoethanol (MW 61.084g), whereas the borate alkanolamine adduct of independent claim 1 is an adduct formed from 1 mol of boric acid and 2 mols of an alkanolamine.  As such, the weight concentration ratio of borate to ethanolamine, in the adduct of dependent claim 4, falls outside the weight concentration ratio of borate to alkanolamine within the adduct of independent claim 1. 
Dependent claim 5 is also being rejected here because it is directly dependent on rejected claim 4.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a water-soluble flame-retardant having a solubility in water of at least about 400 g/L that is not water”. Said limitation is indefinite because the solubility of a compound is notoriously well known in the art to be dependent on temperature. As way of illustration only, sodium tetraborate pentahydrate is known to have a water solubility of 3.8 wt.% at 20oC, whereas it has a water solubility of about 51.2 wt.% at 100oC. As such, at 100oC the water-solubility of sodium tetraborate pentahydrate would fall directly within applicant’s water-soluble flame-retardant having a solubility in water of at least about 400 g/L that is not water. This issue renders the metes and bounds of the claimed scope of what is and what is not  “a water-soluble flame-retardant having a solubility in water of at least about 400 g/L that is not water” indefinite.
Claim 4 is itself indefinite in regards to the limitation of: “a borate alkanolamine, which is a 2:1 wt.% adduct of boric acid and aminoethanol,”. As stated above, the weight concentration ratio of borate to ethanolamine, in the adduct of dependent claim 4, falls outside the weight concentration ratio of borate to alkanolamine within the adduct of independent claim 1, thus rendering the claim indefinite. 
Furthermore, the examiner is aware of applicant’s disclosure in paragraph  [00134] of the specification that: “The borate ester used as the water-soluble flame-retardant through the examples is a 2:1 wt.% adduct of boric acid and 2-aminoethanol.” [Emphasis added]. Dependent claim 4 is thus further indefinite because it uses the phrase “a borate alkanolamine” to describe said 2:1 wt.% adduct of boric acid and 2-aminoethanol, whereas paragraph [00134] is referring to a borate ester. It is noted that a borate ester” and “a borate alkanolamine” as two distinct water-soluble flame retardants. 
Thus is applicant trying to claim in dependent claim 4, that there must be two distinct water-soluble flame retardants present at the same time namely: 1) a borate alkanolamine which is a 2:1 wt.% adduct of an alkanolamine and boric acid, and 2) a borate ester which is a 2:1 wt.% adduct of boric acid and 2-aminoethanol.”?
All other dependent claims are also rejected here because they are either directly or indirectly dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 



IMPORTANT NOTES: Applicant’s independent claim 1 reads as followed: “A two-part flame-retardant for oriented strand board comprising: a water-soluble flame-retardant having a solubility in water of at least about 400 g/L; and a flame-retardant powder”. 
1) According to applicant’s specification in section [0074], “a two-part flame retardant” does NOT require that the “water-soluble flame-retardant having a solubility in water of at least about 400 g/L that is not water. . .” must be physically separated from the “flame-retardant powder” component. 
Section [0074] reads as followed: “In one embodiment, the water-soluble retardant and the flame-retardant powder forming the two-part flame-retardant of the invention are provided in the form of an aqueous dispersion, comprising at least about 40 wt.% of the water-soluble flame-retardant dissolved therein; and comprising the flame-retardant powder in the form of a solid having a median particle size (d50) of from about 1 pm to about 1000 pm dispersed therein.” [Emphasis added].
As such, for the following prior-art rejections, a reference that teaches/discloses a composition that comprises at least: 1) “a water-soluble flame-retardant having a solubility in water of at least about 400 g/L that is not water” and 2) “a flame-retardant powder”, would be deemed to fully meet the limitations of independent claim 1 regardless if said components are physically separated from each other or are in physical contact with each other. 
a set of articles or equipment needed for a specific purpose.”. Under said definition, a container/bottle/flask, containing the two-part flame retardant would read directly on a  “kit’ because said container/bottle/flask can be used as a means to dispense said two-part flame retardant to its intended purpose (e.g. to provide flame-retardant properties to oriented strand boards). 

Claim(s) 1, 3-9 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Murray U.S. Patent Application Publication No.: 2015/0010768 A1; optionally evidence by Goettsche et al. U.S. Patent Number 4,461,721.
Murray teaches preservative compositions and methods of using the same for reducing insect and microbial decay in wood. Also disclosed are wooden articles that have been treated with the compositions described herein, see abstract, and sections [0034] and [0038]-[0042].  Please note that commercially available boric acid powder, DOT (disodium octaborate tetrahydrate) powder and borax powders have a particle size distribution that are known to fall well within applicant’s very broad range of 1 to 1000 microns of claim 1, or 2 to 850 microns as set forth in applicant’s claim 6. 
Applicant’s Example 10 reads in part as followed: “DOT (or a 50/50 mixture of boric acid and DOT) were added to de-ionized water. MEA was added and the solution temperature increased with applied heat. More DOT (or 50/50 DOT and boric acid) was added to bring the concentration to 50% DOT (or 50/50 DOT and boric acid) in water. The final temperature for the reaction was above 170.degree. F. and agitation was used to keep the DOT (or 50/50 DOT and boric acid) in solution.”. Please note that DOT is disodium octaborate tetrahydrate and MEA is monoethanol amine. 
Please especially note Murray’s sections [0038]-[0045].
Section [0038] reads in part: “The "alkanolamine/borate complex," also described herein as an "alkanolamine complex of a borate," refers to a mixture comprising one or more alkanolamines and one or more borates. In some embodiments, the alkanolamine/borate complex may include a monoester and/or diester and/or triester as shown and described in Schemes 1 and 2 below. In some embodiments, the alkanolamine/borate complex may include unreacted borate (e.g., unreacted boric acid and/or polyborates such as DOT, as shown in Schemes 1 or 2). In some embodiments, the alkanolamine/borate complex may include a monoester and/or diester and/or triester and/or unreacted borate. In some embodiments, the alkanolamine/borate complex includes less than one molar equivalent of alkanolamine relative to borate and, in such embodiments, generally includes unreacted borate.”. [Emphasis added]. 
Section [0045] reads as followed: “The concentration of alkanolamine (e.g., C2-C6 monoalkanolamine) in the reaction mixture to form the alkanolamine/borate complex can be 5-43% w/w relative to the weight % of the alkanolamine/borate complex reaction mixture; the concentration of water in the reaction mixture can be 2-27% w/w relative to the weight % of the alkanolamine/borate complex reaction mixture; and the concentration of borate (e.g., boric acid and/or DOT) in the reaction mixture can be 10-95% w/w (e.g., 10% w/w, 20% w/w, 30% w/w, 40% w/w, 50% w/w, 60% w/w, 40-60% w/w, 70% w/w, 80% w/w, 90% w/w, or an amount between any two of these percentages) relative to the weight % of the alkanolamine/borate complex reaction mixture.”. [Emphasis added]. 
Applicant’s claims are thus deemed to be anticipated over Murray’s said disclosure. As way of illustration, Scheme 1 in Murray’s section [0038] teaches that the alkanolamine component reacts with boric acid, and Scheme 2 teaches that the alkanolamine component reacts with DOT; wherein said reactions make alkanolamine/borate complexes that comprise monoesters, diesters and triesters. Said diesters are borate alkanolamine adducts that fall directly within applicant’s independent claim 1 limitation of: “water-soluble flame-retardant having a solubility in water of at least about 400 g/L that is not water”, and also falls directly within applicant’s independent claim 1 limitation of: “wherein the borate alkanolamine is a 2:1 wt.% adduct of an alkanolamine and boric acid.”.
 In other words, the borate alkanolamine diester adduct of Scheme 1 comprises 2 mols of alkanolamine for 1 mol of boric acid (MW 61.83g).  Since ethanolamine (MW 61.084g) is disclosed as a preferred alkanolamine, (see Murray’s section [0048, example 10 and claim 7), its use in the above Schemes, such as Scheme 1 would be at once envisaged. 
Furthermore, Schemes 1 and 2, as set forth in section [0038], clearly show that the reaction products of Scheme 1 include excess boric acid (reads directly on applicant’s claimed solid flame-retardant powder of claims 7-8), and that the reaction Scheme 2 include excess DOT (reads directly on applicant’s claimed solid flame-retardant powder of claims 7-8).
Also note that Murray’s section [0045] makes it clear that the concentration of water in the reaction mixture can be 2-27% w/w relative to the weight % of the alkanolamine/borate complex reaction mixture. Please also note that the highly water-soluble borate alkanolamines, such as the preferred borate ethanolamines, produced in Murray’s Schemes 1 and 2 would readily dissolve into the water component/solvent of the reaction mixture. Since the concentration of the produced borate alkanolamines, such as borate ethanolamine, is greater than the concentration of the water solvent in the reaction mixture, the borate alkanolamines would dissolve into the water solvent to the greatest extent possible. Said extent would easily read on applicant’s claim 1 limitation of “wherein the aqueous solution comprises at least about 40 wt.% of the water-soluble flame retardant;”.  
In the alternative, the rejection is being made by way of obviousness because Murray does not expressively set forth the particle size range of his boric acid, DOT (disodium octaborate tetrahydrate) and/or borax particles used in the disclosed reactions with alkanolamines. Because commercially available boric acid powder, DOT powder and borax powders are well known to have a particle size distribution that fall within applicant’s very broad range of 1 to 1000 microns of claim 1, or 2 to 850 microns as set forth in claim 6, the choice of using said particles is deemed to be obvious. 
Optionally the disclosure of Goettsche et al. U.S. Patent Number 4,461,721 can be used as evidence that a particle size range of (1 to 10 microns) for crystalline sodium polyborate is known in the art, see Goettsche et al.’s column 2, lines 22-29. Please note that DOT (disodium octaborate tetrahydrate) powder, as taught by Murray and claimed by Applicant, is a specific sub-type of crystalline sodium polyborate. 
For applicant’s convenience, Goettsche et al.’s abstract reads as followed: “A wood preservative based on an aqueous mixture of boric acid and a water-soluble organic amine, which mixture additionally contains sodium polyborate or a mixture of boric acid and borax.”. As such, Murray, Goettsche et al. and Applicant’s invention are all in the same field of endeavor. 
Finally, applicant’s dependent claim 20 is drawn to a “kit”. Nevertheless, neither claim 20 nor applicant’s specification, set forth any specific parameters to define what constitutes a “kit”.  As such, the broadest reasonable interpretation will be used to determine what constitutes a “kit”. A dictionary definition of a kit is: “a set of articles or equipment needed for a specific purpose.”. Under said definition, Murray’s  container/bottle/flask, containing the two-part flame retardant would read directly on a  “kit’ because said container/bottle/flask can be used as a means to dispense said two-part flame retardant to its intended purpose (e.g. to provide flame-retardant properties to oriented strand boards). 

Response to Arguments
Applicant's arguments filed 08/27/21 in the after-final amendment entered with the RCE filed 09/10/21, have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional examiner comments are set forth next. 

In regards to the above prior-art rejections made over Murray, the rejection(s) have been explained in much greater detail in the Present Office Action. 
Applicant argues the following: “Nonetheless, the Office Action also appears to assert that Example 10 of Murray discloses an adduct of monoethanolamine and DOT/boric acid based upon the disclosure of paragraphs [0038]-[0042] of Murray. However, even if this asserted adduct is taken as correct, there is no rejection set forth of how the adduct forms at least 40 wt.% of the aqueous solution, and further, how much, if any, “solid” DOT/boric acid remains. Therefore, as the pending claims require both a water-soluble flame-retardant present in the aqueous solution in an amount of at least 40 wt.% and a solid flame retardant powder, Applicant respectfully submits that the Office has failed to set forth a prima facie case of obviousness in regards to Murray if the MEA and DOT/boric acid adduct is taken as the water-soluble flame-retardant and respectfully requests withdrawal of the rejection.”. 
The Examiner response is as followed: Please note that in the Present Office Action the anticipation rejection of applicant’s claims over the Murray is NOT taken directly over Example 10 as it previously was in the previously made Final Rejection. Rather Murray’s disclosures of sections [0038]-[0045] is the main source for the present prior-art rejection(s). In any case, Murray’s section [0045] makes it clear that the concentration of water in the reaction mixture can be 2-27% w/w relative to the weight % of the alkanolamine/borate complex reaction mixture. Please also note that the highly such as the preferred borate ethanolamines, produced in Murray’s Schemes 1 and 2 would readily dissolve into the water component/solvent of the reaction mixture. Since the concentration of the produced borate alkanolamines, such as borate ethanolamine, is greater than the concentration of the water solvent in the reaction mixture, the borate alkanolamines would dissolve into the water solvent to the greatest extent possible. Said extent would easily read on applicant’s claim 1 limitation of “wherein the aqueous solution comprises at least about 40 wt.% of the water-soluble flame retardant;”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1761